Title: To James Madison from Samuel Greenhow, 17 September 1813 (Abstract)
From: Greenhow, Samuel
To: Madison, James


17 September 1813, “General Office of Assurance, Richmond.” “The declaration for revaluation of your building {is} received at this office; an additional premium accrues on this revaluation, amounting to {Two hundred and thirty four} dollars and——cents, and carrying interest from the {date of this letter} which must be paid at this office.
“As every member of the society is interested in its welfare, and must be aware, that its prosperity depends on the punctual payment of the money due to it, it is unnecessary, that, I should urge the speedy payment of this sum with its Interest.
“On receipt of the additional premium here, and return of the policy which you hold, a new policy will be delivered.”
